Civil action to recover damages for an alleged negligent injury sustained by the plaintiff while a passenger on the defendant's bus operated for hire in the city of Winston-Salem.
Upon denial of liability, the usual issues of negligence, contributory negligence and damages were submitted to the jury, and a verdict returned in favor of the defendant on the first issue.
From the judgment rendered thereon, denying any right of recovery, the plaintiff appeals, assigning errors.
The appeal presents several exceptions which were the subject of earnest debate before us, and while they are not altogether free from difficulty, a careful perusal of the entire record confirms us in the belief that the case has been tried in substantial accord with the principles of law applicable.
The charge, when taken as a whole, would seem to be free from any reversible error.
The case presents no new or novel question of law; it only calls for the application of old principles to new facts. The verdict and judgment will be upheld.
No error.